Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “passenger seat” and “two side-mounted passenger seat) must be shown or the features canceled from the claims 19, 25 and 34.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 19, 22, 26, 27, 28, 30 and 31 are objected to because of the following informalities:  

In re claim 19 lines 15 and 20, the recitation “said auxiliary wheels” should be changed to – said at least two auxiliary wheels --;
In re claims 22, 30 and 31 the words “the group” should be changed to – a group --;
In re claim 26, the recitation “a mechanism of mechanical displacement of said auxiliary wheels in a manual manner” should be changed to -- a mechanism for mechanical displacing of said at least two auxiliary wheels --;
In re claim 27, the recitation “an articulated arm configured for manipulating for said auxiliary wheel” should be changed to -- an articulated arm configured for manipulating one of said at least two auxiliary wheels --;
In re claim 28, the recitation “a guideway and a slide carrying said auxiliary wheel and movable within said guideway” should be changed to --  a guideway and a slide attachable to one of said at least two auxiliary wheels and said slide movable along said guideway --.
In re claim 34 lines 18 and 22, the recitation “said auxiliary wheels” should be changed to – said at least two auxiliary wheels --.
 Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 19-34 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In re claims 19 and 34, the recitation “wherein said auxiliary wheels are stabilizing said passenger and preventing said gerbilling-proof monowheel from side tipover” requires the use of the rider’s body, thus does not constitute eligible subject matter under 35 U.S.C. 101. 
To overcome the rejection, the recitation should be changed to -- wherein said at least two auxiliary wheels are used to stabilize said vehicle and preventing said vehicle from tipping sideway --.
Claims 20-33, each requires all the limitations of claim 19 and therefore also subjected to the same ground of rejection.


35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
  (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Claim limitations “moving means” and “braking means" have been interpreted as to not invoking under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the generic placeholder is preceded by a structural modifier.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In re claims 19-34, the preamble “A gerbiling-proof monowheel vehicle” renders the claims unclear and confusing.  The Examiner is unclear as to what constitute the words “gerbilling-proof monowheel vehicle”.  To overcome the rejection the preamble should be changed to – A monowheel vehicle --.
In re claims 19 and 34, the recitation “wherein said auxiliary wheels are stabilizing said passenger and preventing said gerbilling-proof monowheel from side tipover” renders the claim unclear.
To overcome the rejection, the claims should be changed to -- wherein said at least two auxiliary wheels are used to stabilize said vehicle and preventing said vehicle from tipping sideway --.
Claims 20-33, each requires all the limitations of claim 19 and therefore also subjected to the same ground of rejection.

Allowable Subject Matter
         Claims 19-34 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 112(b), set forth in this Office action.

Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
The reference to CN 201665295 is the closest prior art to the claimed invention.  However, the prior art failed to teach a monowheel vehicle having at least two auxiliary wheels which are 
wherein said servo mechanism is controllable by said control unit and configured for 
synchromically displacing said at least two auxiliary wheels according to a detected acceleration as recited in claims 19 and 34.

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer 

/TONY H WINNER/               Primary Examiner, Art Unit 3611